Citation Nr: 1228272	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk





INTRODUCTION

The Veteran had active military service from December 1965 to December 1967.  His DD 214 also reflects approximately over 11/2 years of prior service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary to adjudicate the Veteran's service connection claims.  Specifically, in connection with the Veteran's claims, he was afforded a September 2009 VA audiology examination.  During this examination, the VA audiologist recorded the Veteran's statements detailing his reported in-service noise exposure from gunfire and canons as well as his contention that his tinnitus "probably" began in or around his time in service.  The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
55
LEFT
15
10
30
35
55

The Veteran's speech recognition scores were 98 percent in his right ear and 100 percent in his left ear.  The VA audiologist diagnosed normal hearing sloping to moderately severe high frequency sensorineural hearing loss bilaterally. 

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000 3,000 or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Clearly, according to the September 2009 audiology testing results, the Veteran has a current bilateral hearing loss disability for VA purposes.  Id.

Here, the Veteran has reported acoustic trauma in service from a variety of sources including exposure to gunfire, canons, and engine noise.  The Veteran has stated that hearing protection was not made available to him during this time of noise exposure.  In this regard, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced while in service, or symptoms of a current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).

Further, the Board finds credible the Veteran's account of noise exposure in service, as it is consistent with his military occupational specialty (MOS) as an electronics technician.  In a September 2010 Fast Letter, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a moderate probability that an electronics technician was exposed to in-service noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010).  The Fast Letter also notes that "if the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event." Id.  As such, it is conceded that the Veteran had exposure to hazardous noise in service.  Thus, the question is one of nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (establishing service connection necessitates that there be evidence of a current disability, service incurrence or aggravation of said disease or injury, and a nexus between in-service disease or injury and the present disability).

In addition to serving on active duty from December 1965 to December 1967, the Veteran also had a prior period of service.  Although the dates for this period of service are not on file, of record is an April 1964 examination for enlistment to reserve service.  Further, the Veteran's DD 214 shows 1 year, 8 months and 4 days of service prior to December 1965.  As such, the Board finds that the Veteran had some reserve service prior to active duty.  In this regard, the Board also notes that in a December 1965 entrance to active duty examination, the examiner stated that the Veteran had mild hearing loss secondary to rifle fire but that this hearing loss was not considered to be disabling.

As part of the September 2009 VA examination, the VA audiologist reviewed the Veteran's service treatment records (STRs), noting that an April 1964 whisper test done upon entrance into the military, and a November 1967 whisper test done upon separation from the military, indicated normal hearing.  Additionally, she noted that there were no documented complaints of hearing loss or tinnitus in the Veteran's records.  She opined that, due to the lack of documentation to support any hearing loss or tinnitus upon military separation, it was not as least as likely as not that the Veteran's hearing loss and tinnitus were related to his military service.

Unfortunately, a remand of the matter is warranted because the September 2009 VA audiology examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159(c) (4) (2011).  Although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Id. (quoting Ardison, supra).

With respect to hearing loss, in concluding that the Veteran's current hearing loss is not related to his military service, it appears that the VA audiologist relied solely on normal whisper tests done upon entrance to, and separation from, military service.  The audiologist failed to consider the Veteran's competent lay statements regarding in service noise exposure to gunfire, canons and engine noise, see Washington, supra, as well as the impact of conceded in-service noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010).  Additionally, the audiologist failed to consider the December 1965 examination note detailing the Veteran's mild hearing loss secondary to rifle fire.  See Stefl, supra.  Moreover, the only hearing tests done at entrance and separation were whispered voice tests.  As noted in Training Letter 10-02, which was issued in March 2010 regarding the adjudication of claims for hearing loss, "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02), dated March 18, 2010.  In that letter, the Director of the VA Compensation and Pension Service stated that "whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur." Id.  On remand, the audiologist must follow the guidelines sets set forth in VBA Training Letter 10-02.

Regarding tinnitus, the examiner's negative nexus opinion was based solely on the lack of records detailing complaints of tinnitus.  However, the audiologist should have considered the Veteran's competent lay statements regarding his in-service noise exposure as well as his testimony that his tinnitus "probably" began in or around his service time.  See Washington, supra.  Without a discussion of this and the aforementioned evidence, the Board cannot conclude that the audiologist's opinion was based on all relevant evidence.  See Stefl, supra.

Based on the incomplete findings during the September 2009 VA audiology examination, the Board finds that a remand of the claims of service connection for bilateral hearing loss and tinnitus is necessary because there is not sufficient competent medical evidence on file to make a decision on the claim.  See Barr, supra; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 4.2 (2011) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes").  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1. The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss or tinnitus since service.  After procuring the appropriate release of information forms where necessary, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2. After the development requested above has been completed, schedule the Veteran for a VA audiology examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist, and the results of any testing must be included in the examination report.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  

For any diagnosed tinnitus or hearing disability, the audiologist should provide an opinion as to whether the Veteran's current hearing loss and/or tinnitus is at least as likely as not related to his conceded in-service noise exposure/acoustic trauma.  In doing so, the audiologist must consider all of the evidence of record and should comment on the significance of the December 1965 examination note detailing the Veteran's mild hearing loss secondary to rifle fire. The audiologist must also consider the Veteran's lay statements as well as the impact of conceded in-service noise exposure.

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his/her opinion.  If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  

If the audiologist's opinion is negative, the audiologist must specifically identify the medical reasons as to why the evidence regarding in-service exposure to noise does not provide sufficient proof of a relationship between the Veteran's current hearing loss and/or tinnitus and his period of military service.

If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

3. After completion of the above and any additional development of the evidence deemed necessary, readjudicate the issues on appeal. If any of these claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by the RO; (however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.)  38 C.F.R. § 3.655 (2011). The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

